Citation Nr: 0105243	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel




REMAND

The veteran served on active duty from June 1946 to August 
1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, further development is warranted with respect to 
evidence relating to the veteran's service.  Service clinical 
records were received, but the National Personnel Records 
Center reported that the veteran's service medical records 
may have been among those destroyed by fire in July 1973.  
When a veteran's records have been destroyed, VA has an 
obligation to search for alternative medical records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

VA regulations further provide that where there is a lack of 
service medical records, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (2000).  The VA Adjudication 
Procedure Manual, M21-1, sets forth procedures for 
development of the evidence in fire-related cases, at Part 
III, paragraphs 4.23, 4.25, and 4.29.  The RO has not fully 
exhausted its search capabilities as to this case.  The RO 
has not advised the veteran that he may submit alternative 
evidentiary materials.  This evidence may be statements from 
service medical personnel, "buddy" statements, employment 
physical examinations, insurance examinations, pharmacy 
prescription records, letters written during service, etc.  
The veteran should be informed of these alternate documents 
and be given an opportunity to more fully develop his case.  
Therefore, additional development is warranted in this 
regard, including having the veteran fill out NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data. 

Further, the veteran reported that he has suffered from 
hearing loss for 30 years.  Any additional post-service 
medical records showing treatment for hearing loss after 
service may be relevant and should be requested on remand.

Finally, the veteran should be provided a VA audiologic 
examination in order to determine whether he has a hearing 
loss disability by VA standards and, if so, to obtain a 
medical opinion as to whether it is at least as likely as 
not that this condition is attributable to the veteran's 
active military service, including noise exposure.  See 
38 C.F.R. § 3.385 (2000).  The examiner should review the 
veteran's claims file before rendering an opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, including 
having the veteran fill out NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data. 

2.  Request that the veteran provide the 
names, addresses, and approximate dates of 
treatment for all those who have diagnosed 
or treated him for hearing loss since his 
separation from service.  Ask him to 
provide an appropriate release for each 
care provider.  Request from each provider 
so identified copies of all treatment 
records for the veteran that are 
adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he may 
obtain and submit the records himself.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA examination in order to 
determine whether he has a diagnosed 
hearing loss disability, and, if so, to 
obtain a medical opinion as to whether it 
is at least as likely as not that this 
condition is attributable to the veteran's 
active military service, including noise 
exposure.  

The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the examiner 
are to be performed.

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.
		
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


